DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the preliminary amendment of the application 16/335,201, including a substitute specification, cancellation of claims 1-18, and addition of claims 19-36, is acknowledged.


Claim Objections

Claims 19, 34, and 36 are objected to because of the following informalities:  in line 5 of claim 19 and in line 7 of claims 34 and 36, “are” should be --is-- since it is referring to “a second clutch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-30, 33, 34, and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lorenz, U. S. Patent 10,851,847.

Lorenz discloses a triple clutch arrangement 100 for use between at least two drive devices and a dual clutch transmission. Figure 1 shows “a half longitudinal section through an illustrative clutch device according to a first embodiment” (col. 2, lines 41-42) having a triple clutch arrangement 100, and figures 2-8 show various arrangements of the three clutches in diagrammatic illustrations.  The figures disclose a triple clutch arrangement 130/135/140, two drive devices (internal combustion engine with “input side” 115 and electric motor 145 with “input side” 110), and a dual clutch transmission (“The output sides 120 and 125 are configured for connection to input shafts of a double gearbox (not shown).  The double gearbox normally couples each of the input shafts via a separate gearwheel pair to a common output shaft, which in turn acts on a drive wheel of the motor vehicle.”, col 3, lines 26-30).
	A first clutch 130 of the triple clutch arrangement 100 is configured to be connected to a first drive device (115) of the at least two drive devices and a first transmission input 120.
	A second clutch 135 of the triple clutch arrangement 100 is connectable to the first drive device (115) and a second transmission input shaft 125.
	A third clutch 140 is configured to connect the first drive device (115) and a second drive device 145 to a primary side 110 of the first clutch 130 and the second clutch 135.
(claim 19)

	The third clutch 140 is configured to be connected to the second drive device 145 on the secondary side 110 of the third clutch 140.
(claim 20)

	The third clutch 140 is fixedly connected to the first clutch 130 and the second clutch 135 on a secondary side 110 of the third clutch 140.
(claim 21)

	The third clutch 140 is fixedly connected to the first clutch 130 and the second clutch 135 on the secondary side 110 of the third clutch 140.
(claim 22)

	The secondary side 110 of the third clutch 140 is fixedly connected a respective primary side 110 of the first clutch 130 and the second clutch 135.
(claim 23)

	The arrangements of the clutches in figures 3 and 4 show the first 130, second 135, and third 140 clutches arranged in various substantially L-shaped manners.
(claim 24)

	The first 130, second 135, and third 140 clutches are arranged substantially coaxially, with a common rotation axis 105.
(claim 25)

	Each of figures 2-8 shows a variant of the triple clutch arrangement with the third clutch 140 indicated in dashed lines (identified as 130 in figure 2, but described as the third clutch 140 in col. 5, lines 37-47), with the third clutch 140 indicated in dashed lines lying closer to the dual clutch transmission (further to the right in the figures, according to figure 1) than at least one of the first clutch 130 and the second clutch 135.
(claim 26)

	The triple clutch arrangement 100, as shown in figure 1, is formed as an assembly unit.
(claim 27)

	Figure 1 shows a double ball bearing supporting the left side of the triple clutch arrangement 100, and thrust roller bearings supporting the inner clutch carriers of the three clutches, including a bearing to the right of the triple clutch arrangement 100.
(claim 28)

	In the embodiment shown in figure 3, the inner plate carrier 115 of the third clutch 140 is formed as part of a housing of the first clutch 130 and the second clutch 135.
(claim 29)

	The third clutch 140 is a multiplate clutch (“The clutches 130, 135 and 140 may be a wet-running type and may each be designed as a single plate or multiplate clutch.” col. 4, lines 8-10), and an outer plate carrier 110 of the third clutch 140 is arranged on the secondary side.
(claim 30)

	The first clutch 130 and the second clutch 135 are constructed as a dual clutch (col. 3, lines 30-38).
(claim 33)

	Lorenz discloses a powertrain for a motor vehicle (“drive train of the motor vehicle”, col. 3, line 40).
	As shown in the figures, most clearly in figure 1, the motor vehicle includes a first drive device (internal combustion engine with engine output/clutch input 115), a second drive device 145, a transmission (double gearbox, col. 3, line 27), and a triple clutch arrangement 100.
	A first clutch 130 of the triple clutch arrangement 100 is configured to be connected to the first drive device (115) and a first transmission input shaft 120.
	A second clutch 135 of the triple clutch arrangement 100 is connectable to the first drive device (115) and a second transmission input shaft 125.
	A third clutch 140 of the triple clutch arrangement 100 is configured to connect the first drive (115) and the second drive device 145 to a primary side 110 of the first clutch 130 and the second clutch 135.
(claim 34)

	Lorenz discloses a motor vehicle (col. 3, line 40).
	As shown in the figures, most clearly in figure 1, the motor vehicle comprises a first drive device (internal combustion engine with engine output/clutch input 115), a second drive device 145, a transmission (double gearbox, col. 3, line 27), and a triple clutch arrangement 100.
	A first clutch 130 of the triple clutch arrangement 100 is configured to be connected to the first drive device (115) and a first transmission input shaft 120.
	A second clutch 135 of the triple clutch arrangement 100 is connectable to the first drive device (115) and a second transmission input shaft 125.
	A third clutch 140 of the triple clutch arrangement 100 is configured to connect the first drive (115) and the second drive device 145 to a primary side 110 of the first clutch 130 and the second clutch 135.
(claim 36)


Claim(s) 19-25, 27, 28, 30, 33, 34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al., U. S. Patent 9,193,255.

Arnold et al. discloses a triple clutch arrangement (double clutch 201 plus clutch 2) for use between at least two drive devices 222 and 4, and a dual clutch transmission 6/7 (col. 2, lines 36-49), as shown in figure 5 (and with reference to figures 1 and 2 for some reference numerals).
	A first clutch K1 (radially outer clutch of double clutch 201, col. 8, lines 4-5) of the triple clutch arrangement is configured to be connected to a first drive device 222 (crankshaft) of the at least two drive devices and a first transmission input through output plate carrier 208 (col. 8, lines 10-14).
	A second clutch K2 (radially inner clutch of double clutch 201, col. 8, lines 6-8) of the triple clutch arrangement is connectable to the first drive device 222 and a second transmission input shaft through output plate carrier 209 (col. 8, lines 10-14).
	A third clutch 2, with outer plate carrier 213 and inner plate carrier 217, is configured to connect the first drive device 222 and a second drive device 4 (with stator 210 and rotor 211) to a primary side of the first clutch (primary side 205) and the second clutch (primary side 207).  Connection between the crankshaft 222 and the plate carrier 217 of third clutch 2 is described in col. 7, lines 25-32; connection between the rotor 211 of motor 4 and the plate carrier 213 of third clutch 2 is described in col. 7, lines 33-38; and connection between the plate carrier 213 of third clutch 2 and plate carrier 205 of first clutch K1 and plate carrier 207 of second clutch K2 is described in col. 7, line 62 to col. 8, line 7.
(claim 19)

	The third clutch 2 is configured to be connected to the second drive device 4 (210/211) on the secondary side 213 of the third clutch 2.
(claim 20)

	The third clutch 2 is fixedly connected to the first clutch K1 and the second clutch K2 on a secondary side 213 of the third clutch 2.
(claim 21)

	The third clutch 2 is fixedly connected to the first clutch K1 and the second clutch K2 on the secondary side 213 of the third clutch 2.
(claim 22)

	The secondary side 213 of the third clutch 2 is fixedly connected to a respective primary side of the first clutch K1 (primary side 205) and the second clutch K2 (primary side 207).
(claim 23)

	The first K1, second K2, and third 2 clutches are arranged in a substantially L-shaped manner.
(claim 24)

	The first K1, second K2, and third 2 clutches are arranged substantially coaxially (the common axis shown as a dashed line in figure 5).
(claim 25)

	The triple clutch arrangement is formed as an assembly unit, as shown in figure 5.
(claim 27)

	The triple clutch arrangement is supported at each side by at least one bearing, a bearing 223 on the left, and a bearing 226 on the right (26’ in fig. 2).
(claim 28)

	The third clutch 2 is a multiplate clutch, and an outer plate carrier 213 of the third clutch 2 is arranged on the secondary side.
(claim 30)

	The first clutch K1 and the second clutch K2 are constructed as a dual clutch.
(claim 33)

	Arnold et al. discloses a powertrain for a motor vehicle (figure 1).
	The motor vehicle includes a first drive device 222 (crankshaft of engine 3), a second drive device 4 (210/211), a transmission 6/7, and a triple clutch arrangement (figure 5).
	A first clutch K1 of the triple clutch arrangement is configured to be connected to the first drive device 222 and a first transmission input shaft through output plate carrier 208 (col. 8, lines 10-14).
	A second clutch K2 of the triple clutch arrangement is connectable to the first drive device 222 and a second transmission input shaft through output plate carrier 209 (col. 8, lines 10-14).
	A third clutch 2 of the triple clutch arrangement is configured to connect the first drive device 222 and the second drive device 4 (210/211) to a primary side of the first clutch K1 (primary side 205) and the second clutch K2 (primary side 207).
(claim 34)

	Arnold et al. discloses a motor vehicle (figure 1).
	The motor vehicle comprises a first drive device 222 (crankshaft of engine 3), a second drive device 4 (210/211), a transmission 6/7, and a triple clutch arrangement (figure 5).
	A first clutch K1 of the triple clutch arrangement is configured to be connected to the first drive device 222 and a first transmission input shaft through output plate carrier 208 (col. 8, lines 10-14).
	A second clutch K2 of the triple clutch arrangement is connectable to the first drive device 222 and a second transmission input shaft through output plate carrier 209 (col. 8, lines 10-14).
	A third clutch 2 of the triple clutch arrangement is configured to connect the first drive device 222 and the second drive device 4 (210/211) to a primary side of the first clutch K1 (primary side 205) and the second clutch K2 (primary side 207).
(claim 36)




Claim(s) 19-23, 25, 27, and 30-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraxner, U. S. Patent 8,695,743.

	Kraxner discloses a triple clutch arrangement for use between at least two drive devices and a dual clutch transmission.  Figure 1 shows two clutches of a dual clutch transmission 13 (“double clutch transmission” col. 2, line 7) with a “transmission-internal assembly 17” and a third clutch 14.  The drive 12 includes a first drive device (internal combustion engine) 10 and a second drive device (electric machine) 11.
	A first clutch, the left of the two clutches in figure 1, of the triple clutch arrangement is configured to be connected to a first drive device 10 of the at least two drive devices and a first transmission input, the internal shaft extending to the right from inner half of the first clutch.
	A second clutch, the right of the two clutches in figure 1, of the triple clutch arrangement is connectable to the first drive device 10 and a second transmission input shaft, the hollow shaft 
	A third clutch 14 is configured to connect the first drive device 10 and a second drive device 11 to a primary, outer side of the first clutch and the second clutch.
(claim 19)

	The third clutch 14 is configured to be connected to the second drive device 11 on the secondary, outer side of the third clutch 14.
(claim 20)

	The third clutch 14 is fixedly connected to the first clutch and the second clutch on a secondary side of the third clutch through the outer portions of all three clutches.
(claim 21)

	The third clutch 14 is fixedly connected to the first clutch and the second clutch on the secondary, outer side of the third clutch.
(claim 22)

	The secondary, outer side of the third clutch 14 is fixedly connected to a respective primary, outer side of the first clutch and the second clutch.
(claim 23)


(claim 25)

	The triple clutch arrangement is formed as an assembly unit, as shown in figure 1.
(claim 27)

	The third clutch 14 is a multiplate clutch, and an outer plate carrier of the third clutch is arranged on the secondary side.
(claim 30)

	The triple clutch arrangement has at an outer side a connection point (to which the lead line of reference numeral 14 points), configured as a toothing, via which the third clutch 14 is configured to be connected to the second drive device 11.
(claim 31)

	The connection point is arranged at the secondary, outer side, which is an outer plate carrier, of the third clutch 14.
(claim 32)

	The first clutch and the second clutch are constructed as a dual clutch.
(claim 33)


	The motor vehicle includes a first drive device 10, a second drive device 11, a transmission 13, and a triple clutch arrangement (the dual clutches of a “double clutch transmission” 13 plus a third clutch 14).
	A first clutch, the left clutch of the dual clutch in figure 1, of the triple clutch arrangement is configured to be connected to the first drive device 10 and a first transmission input shaft, the internal shaft extending to the right from the inner half of the first clutch.
	A second clutch, the right clutch of the dual clutch in figure 1, of the triple clutch arrangement is connectable to the first drive device 10 and a second transmission input shaft, the hollow shaft surrounding the first transmission input and extending to the right from the inner half of the second clutch.
	A third clutch 14 of the triple clutch arrangement is configured to connect the first drive device 10 and the second drive device 11 to a primary, outer side of the first clutch and the second clutch.
(claim 34)

	The second drive device 11 is a paraxial electric motor (as shown in figure 1 and described in col. 2, lines 11-13).
(claim 35)

	Kraxner discloses a motor vehicle (col. 2, lines 1-2).

	A first clutch, the left clutch of the dual clutch in figure 1, of the triple clutch arrangement is configured to be connected to the first drive device 10 and a first transmission input shaft, the internal shaft extending to the right from the inner half of the first clutch.
	A second clutch, the right clutch of the dual clutch in figure 1, of the triple clutch arrangement is connectable to the first drive device 10 and a second transmission input shaft, the hollow shaft surrounding the first transmission input and extending to the right from the inner half of the second clutch.
	A third clutch 14 of the triple clutch arrangement is configured to connect the first drive device 10 and the second drive device 11 to a primary, outer side of the first clutch and the second clutch.
(claim 36)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Each of the following discloses a powertrain for a drive vehicle including a first drive device, a second drive device, a dual clutch transmission, and a triple clutch arrangement with a first clutch connectable to the first drive device and a first input of the transmission, a second clutch connectable to the first drive device and a second input of the transmission, and a third clutch connectable to both drive devices and the first and second clutches:

DE 10 2007 003 107 (Heinrich) August 2007 - the inner plate carrier of the third clutch is formed as part of a housing of the first and second clutches;
U. S. Patent 8,453,817 (Schrage) June 2013;
U. S. Patent Application Publication 2015/0210266 (Yang et al.) July 2015;
U. S. Patent 9,193,255 (Arnold et al.) November 2015;
DE 10 2017 109 425 (Hans et al.) November 2018;
U. S. Patent 10,843,557 (Reimnitz) November 2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659